United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT (HUD), HUD REGION II,
Alexandria, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-1523
Issued: January 25, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 9, 2012 appellant filed a timely appeal from an April 10, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision which denied her claim for an
employment-related injury and a June 18, 2012 nonmerit decision denying reconsideration. The
Board docketed the appeal as No. 12-1523.
The Board has duly considered the matter and finds that the case is not in posture for
decision.
On April 14, 2011 appellant, then a 54-year-old project manager, filed a traumatic injury
claim (Form CA-1) alleging that she developed extreme lower back pain from the neck down as
a result of bending over to pick up a fallen document and sliding off her chair in the performance
of duty that same day. OWCP accepted the claim for subluxation of lumber spine L4, L5 under
File No. xxxxxx762. On February 2, 2012 appellant filed a notice of recurrence (Form CA-2a)
alleging that she sustained a recurrence of disability on January 17, 2012 causally related to the
April 14, 2011 employment injury. She indicated on the claim form that the original injury was
under OWCP File No. xxxxxx762. By decision dated April 10, 2012, OWCP filed the claim
under File No. xxxxxx300 and denied it on the basis that the evidence submitted did not establish
fact of injury. Appellant requested reconsideration on May 31, 2012. By decision dated June 18,
2012, OWCP denied reconsideration of the merits.

Decisions of OWCP shall contain findings of fact and a statement of reasons.1 The Board
finds that the basis on which OWCP denied appellant’s claim is unclear and thus the Board is
unable to render an informed decision in this case. The record contains evidence of appellant’s
attempt to file a claim for a recurrence of the April 14, 2011 employment injury which was
accepted by OWCP under File No. xxxxxx762. However, OWCP continued to adjudicate the
claim as a new traumatic injury. Consequently, the case will be remanded for OWCP to combine
the current case record with File No. xxxxxx300 and properly adjudicate the issue of whether
appellant has established a recurrence of disability on January 17, 2012 causally related to the
April 14, 2011 employment injury.2 Following this and such other development as deemed
necessary, OWCP shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the June 18 and April 10, 2012 Office of Workers’
Compensation Programs’ decisions are set aside and the case remanded for further development
consistent with this order.
Issued: January 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

See 20 C.F.R. § 10.126.

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8
(February 2000). Under 2.400.8(c), cases should be doubled when correct adjudication of the issues depends on
frequent cross-reference between files, including: (1) a new injury case is reported for an employee who previously
filed an injury claim for a similar condition or the same part of the body. For instance, a claimant with an existing
case for a back strain submits a new claim for a herniated lumbar disc; (2) two or more separate injuries (not
recurrences) have occurred on the same date; and (3) adjudication or other processing will require frequent reference
to a case which does not involve a similar condition or the same part of the body. For instance, an employee with an
existing claim for carpal tunnel syndrome files a new claim for a mental condition which has overlapping periods of
disability.

2

